Citation Nr: 1447110	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-17 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for congenital spinal anomaly with vertebral fusion, scoliosis, and lordosis.


REPRESENTATION

Appellant represented by:	Robert Lemley, Accredited Agent


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 6, 2009 to July 28, 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In August 2013, the Board remanded the issue on appeal in order to schedule the Veteran for a Board videoconference hearing.  In September 2013, pursuant to the Board's remand order, the Veteran was notified of a videoconference hearing scheduled on November 5, 2013 in New Orleans, Louisiana.  On the September 2013 Confirmation of Hearing form, the Veteran withdrew the request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).  In consideration thereof, the Board finds that there was compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has consistently reported that the spine disability has existed since birth.  In a September 2009 statement and the July 2012 VA Form 9, the Veteran contends that the symptoms of the spine disability were aggravated by basic training during active military service.  After review of the record, the Board finds that a remand is needed to provide the Veteran with a VA examination to assist in determining the nature and etiology of the spine disability, and to obtain additional treatment records.  

The Board notes that the Veteran's service treatment records are incomplete in this case.  The RO received copies of partial service treatment records from the Veteran in September 2009.  After receiving a negative response to the request for service treatment records from the Records Management Center (RMC) in October 2009, the RO made a Formal Finding of the Unavailability of Service Treatment Records in December 2009.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist the Veteran in developing the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
  
The Veteran did not appear for the scheduled November 2009 VA examination.  The Veteran reported that he was unable to appear at the examination because he was recovering from back surgery, which necessitated complete bed rest for at least two months.  On the July 2012 VA Form 9, the representative requested the RO schedule another VA examination.  Because the Veteran contends that the spine disability was aggravated in service, there is no medical opinion on the etiology of the spine disability of record, and the most recent treatment records are dated in October 2009 (i.e., prior to the reported spine surgery), a remand for an examination and to obtain updated treatment records is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the back and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the spine from July 2009 to the present, to include records of the back surgery the Veteran reported as preventing him from reporting to the November 2009 VA examination.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).   

3.  Schedule the Veteran for an appropriate VA examination in order to assist in determining the nature and etiology of the spine disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and any necessary tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions:  

(a)  Did the Veteran's spine disability clearly and unmistakably exist prior to entrance into service in July 2009?  

(b)  If it is the VA examiner's opinion that the spine disability preexisted service, was the Veteran's pre-existing spine disability clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during active service?   

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation. Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

(c)  If the examiner concludes that the Veteran's spine disability did not pre-exist service in July 2009, or that the preexisting spine disability was not permanently worsened by service beyond the natural progression, the examiner should then provide the following opinion: 

Is it at least as likely as not (a 50 percent probability or greater) that any current spine disability is related to active military service or events therein? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of the Veteran's medical history and the relevant medical science as applicable to this claim.

4.  If the Veteran does not appear for the VA examination, the VA examiner should still review the record and provide a medical opinion on the above questions.

5.  Thereafter, readjudicate on the merits the issue of service connection for the spine disability.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(4).



